Exhibit 10.56

 

[ex10-56img001.jpg]

 

 

 

LIGHTING SCIENCE GROUP CORPORATION 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of August 29, 2014
between Lighting Science Group Corporation, a Delaware corporation (the
"Company"), and Edward Bednarcik ("Executive").

 

 

WHEREAS, Company and Executive are mutually desirous that Company employ
Executive, and Executive accepts such employment, upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.     Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on September 8, 2014 (the “Start Date”)
and ending as provided in Section 4 hereof (the "Employment Period"). Executive
shall not perform any services for the Company prior to the Start Date.

 

 

2.

Position and Duties.

 

(a)     During the Employment Period, Executive shall serve as the Chief
Executive Officer of the Company, reporting solely to the Board of Directors,
and shall have the normal duties, responsibilities, functions and authority of
the Chief Executive Officer. During the Employment Period, Executive shall
render such administrative, financial and other executive and managerial
services to the Company and its Subsidiaries which are consistent with
Executive's position as the Board of Directors may from time to time direct.

 

(b)     As soon as practicable following the Start Date, and to the extent
permitted under the law, the Company shall: (i) nominate Executive to serve as a
member of the Company’s Board of Directors (the “Board”), subject to election by
the Board; and (ii) thereafter, but prior to the Company’s 2015 annual
shareholders meeting, nominate Executive to serve as a member of the Board,
subject to election by the Company’s shareholders.

  

 
1 

--------------------------------------------------------------------------------

 

 

(c)     During the Employment Period, Executive shall report to the Board of
Directors of the Company (the “Board”) and shall devote his full business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Subsidiaries, except as set forth below. Executive shall perform his duties,
responsibilities and functions to the Company and its Subsidiaries hereunder to
the best of his abilities in a diligent, trustworthy, professional and efficient
manner and shall comply with the Company's and its Subsidiaries' policies and
procedures. In performing his duties and exercising his authority under the
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board and shall support and cooperate
with the Company's and its Subsidiaries' efforts to expand their businesses and
operate profitably and in conformity with the business and strategic plans
approved by the Board. Except as set forth below, during the Employment Period
Executive shall not, without the prior written consent of the Board, accept
other employment or perform other services for compensation. Notwithstanding the
foregoing, the Company agrees that Executive shall be permitted to serve on the
Boards of Directors of other entities during the Employment Period, provided
that (i) at any given time he is not serving on the Boards of Directors or more
than two entities (ii) such service does not interfere with his duties and
obligations to the Company hereunder or create any conflict of interest; and
(iii) Executive provides prior written notice to the Company of his intention to
serve on any such board, and the Company’s Board of Directors approves such
service.

 

(d)     For purposes of this Agreement, "Subsidiaries" shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.

 

 

3.

Compensation and Benefits.

 

(a)     During the Employment Period, Executive's base salary shall be $400,000
per annum or such higher rate as the Board may determine from time to time (as
so adjusted from time to time, the "Base Salary"), which salary shall be payable
by the Company in regular installments in accordance with the Company's general
payroll practices in effect from time to time. During the Employment Period,
Executive shall be entitled to participate in all of the Company's employee
benefit programs for which senior executive employees of the Company and its
Subsidiaries are generally eligible, and Executive shall be entitled to 3 weeks
of paid vacation each calendar year in accordance with the Company's policies,
which, subject to applicable law, if not taken during any year may not be
carried forward to any subsequent calendar year and no compensation shall be
payable in lieu thereof.

 

(b)     During the Employment Period, the Company shall reimburse Executive for
all reasonable and documented business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company's policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company's
reasonable requirements with respect to reporting and documentation of such
expenses.

 

(c)     During the Employment Period, as long as the headquarters of the Company
is located in the Brevard County area, the Company shall reimburse Executive for
reasonable housing in Brevard County area in the amount of up to $3,000 per
month and a car allowance in the amount of up to $600 per month. To the extent
that the Company reports as income to the Executive any amounts related to or in
respect of the foregoing provisions of this Section 3(c) (each, an “Income
Amount”), then the Company shall pay to Executive, coincident with each such
reporting of an Income Amount, a gross cash bonus payment in an amount (the “Tax
Bonus Amount”) equal to two-thirds of the applicable Income Amount. By way of
example, if the Company reports $300 as income to the Executive under this
Section 3(c), then the Tax Bonus Amount with respect to such Income Amount shall
equal $200 gross, subject to withholding as set forth in Section 20 hereof.

  

 
2 

--------------------------------------------------------------------------------

 

 

(d)     In addition to the Base Salary, during the Employment Period Executive
shall be eligible to receive a performance bonus with respect to each calendar
year (or partial calendar year) based upon a bonus plan to be determined
annually by the Board (or the compensation committee thereof). Executive shall
have an opportunity to earn such an annual bonus, based on criteria that will be
presented by the Board (or the compensation committee thereof) to Executive
promptly following the first meeting of the Board during each fiscal-year (with
the bonus plan for the remainder of calendar year 2014 to be determined and so
communicated not later than September 30, 2014) (such criteria, with respect to
any calendar year, the “Applicable Plan”). The Company shall use commercially
reasonable efforts to pay any annual bonus to which Executive is entitled in
accordance with the applicable bonus plan determined by the Board on or before
the last day of the fiscal year to which such annual bonus relates, and in no
event after March 15th of the calendar year following the fiscal year to which
such annual bonus relates or such earlier date as may be necessary to ensure
that such bonus is exempt from Code Section 409A (as defined in Section 26(a)
hereof) pursuant to Treasury Regulation 1.409A-1(b)(4).

> On an annual basis, the level of Executive’s bonus shall be the sum of:

 

 

1.

Up to 50% of Base Salary, based on Executive’s satisfaction of the criteria
specified in the Applicable Plan, as evaluated by the Board in the exercise of
its sole discretion, paid 50% in cash and 50% in restricted stock units of the
Company’s common stock (“restricted stock units”); said restricted stock units
shall vest as follows: (a) 50% immediately and (b) the remaining 50% in
accordance with 2-year schedule set forth in Section 3(d)(3) below.

 

 

2.

Up to 100% of Base Salary, based on the Board’s evaluation, in its sole
discretion, of the Company's operating results during such year as measured
against criteria specified in the Applicable Plan, paid 25% in cash and 75% in
restricted stock units.

 

 

3.

Bonus restricted stock unit awards. Any restricted stock unit awards pursuant to
(1) and (2) above shall be made pursuant to a Restricted Stock Award Agreement,
substantially in the form annexed hereto as Exhibit “A”, and shall provide,
inter alia, that it shall be priced on the date of bonus payment, and will vest
immediately in the case of the restricted stock units described in Section
3(d)(1)(a) above, or in the case of the restricted stock units described in
Sections 3(d)(1)(b) and 3(d)(2) above, over a 2-year period, in 2 equal
increments on the first two anniversaries of the award (but in the event that a
vesting according to the above schedule would be after the fifth anniversary of
the Start Date, such vesting shall be accelerated to the last business day
proceeding the fifth anniversary of the Start Date). At the Executive’s option,
on each vesting date the Executive may sell up to a third of the stock vesting
on such date back to the Company, and the Company shall purchase such stock at a
price equal to the published closing price of the Company’s publicly traded
common shares on such date. In the event that the Company’s shares are not
publicly traded as of such date, the purchase price of such stock shall be equal
to its “Fair Market Value,” as of such date. As used herein, “Fair Market Value”
of the aforementioned stock shall mean the fair market value thereof as
determined in good faith by the Company’s Board of Directors. Notwithstanding
the foregoing, in the event that the Executive disagrees with the Fair Market
Value determined by the Board and notifies the Board of such disagreement within
one week of its determination, the Executive and the Board shall mutually select
an independent appraiser and such appraiser shall determine the Fair Market
Value of the aforementioned stock, taking into account all relevant
circumstances at such time. The Fair Market Value determined by such independent
appraiser shall be final and binding on all parties. The fees and expenses of
the independent appraiser shall be borne by the Company, provided, however, that
if the independent appraiser finally concludes that the Fair Market Value does
not exceed the initial Fair Market Value proposed by the Board by more than 10%,
then the fees and expenses of the independent appraiser shall instead be borne
solely by the Executive, in which case the Executive shall reimburse the Company
for any amounts it may previously have paid for the fees and expenses of the
independent appraiser.

 

 
3 

--------------------------------------------------------------------------------

 

 

(e)     Executive shall be eligible to participate in the Company’s stock option
program, subject to the terms and conditions of the Lighting Science Group
Corporation Amended and Restated Equity-Based Compensation Plan (the “Plan”).
Within thirty (30) days after the beginning of the Employment Period, Executive
will be granted an employee stock option to purchase 15,500,000 of shares of the
Company’s common stock (If at any time, or from time to time, the Company shall
subdivide as a whole (by reclassification, by a Stock split, by the issuance of
a distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock, then the number
of options granted hereunder shall be increased proportionately. If at any time,
or from time to time, the Company shall consolidate as a whole (by
reclassification, reverse Stock split, or otherwise) the number of shares of
Stock then outstanding into a lesser number of shares of Stock, then the number
of options granted hereunder shall be decreased proportionately.) For purposes
of clarification, notwithstanding the foregoing two sentences, in the event the
Company creates and/or issues and/or grants and/or sells new shares of the
Company’s common stock or other equity, regardless of the amount of such new
shares, the number of options granted hereunder shall not be affected as a
result.)

 

Said grant shall be made pursuant to a Stock Option Agreement, substantially in
the form annexed hereto as Exhibits “B” and “C”, which shall provide, inter
alia, that the exercise price for the granted options shall equal the closing
price-per-share of the Company’s publicly-traded common stock on the date of the
grant. Unless vested or accelerated sooner in accordance with the terms of the
Plan, this grant will vest, and become exercisable, in four equal tranches over
a 4 year period, with the first vesting on the first anniversary of the Start
Date, and the remaining tranches vesting annually thereafter (so that the final
tranche vests on the fourth anniversary of the Start Date), and will be subject
to the terms and conditions of the Plan and the applicable stock option award
agreement. This grant is subject to final approval by the Compensation Committee
of the Board. In addition, to the extent that the foregoing grant exceeds the
maximum number of options permitted to be granted under the Plan to any
individual during a single year (the “Maximum Number”), the Company shall
present to its shareholders, for their approval at the Company’s first Annual
Shareholders’ Meeting following the Executive’s Start Date, a proposal to amend
the Plan so as to raise the Maximum Number to at least 15,500,000. Furthermore,
to the extent the foregoing grant of options exceeds that number of options
covered by the Company’s current Form S-8, the Company shall file a Form S-8 to
cover such grant in its entirety, subject to the prior approval of the Company’s
Board of Directors.

  

 
4 

--------------------------------------------------------------------------------

 

 

(f)     LOCK-UP LETTER: In the event that a request is made during the
Employment Period by an underwriter in connection with a proposed underwriting
agreement or an offering of securities of the Company (“Securities”), or
otherwise, that the Executive execute a Lock-Up Letter restricting or
prohibiting his offer or sale of Securities, and/or containing other provisions
that are typically included in such Lock-up Letter, he shall comply with such
request in a timely manner, provided that it does not provide a lock-up period
that is longer than that imposed on other executive officers of the Company,
without any additional compensation therefor.

 

(g)     All amounts payable to Executive as compensation hereunder shall be
subject to all required and customary withholding by the Company and its
Subsidiaries.

 

 

4.

Term.

 

 

(a)     The Employment Period shall begin on the Start Date and end on the f i
ft h anniversary of such date; provided, that (i) the Employment Period shall
terminate prior to such date immediately upon Executive's resignation (with or
without Good Reason, as defined below), death or Disability and (ii) the
Employment Period may be terminated by the Company at any time prior to such
date for Cause (as defined below) or without Cause. Except as otherwise provided
herein, any termination of the Employment Period by the Company shall be
effective as specified in a written notice from the Company to Executive.

 

(b)     If the Employment Period is terminated by the Company without Cause or
upon Executive's resignation with Good Reason:

 

(i)     Executive shall be entitled to continue to receive his Base Salary
payable in regular installments, as special severance payments (the "Severance
Payments"), (i) through the date of termination and (ii) following the date of
termination, from the date of termination for period of one (1) year (the
"Severance Period"), payable in accordance with the Company standard payroll
practices as in effect on the date of termination, provided in the case of
clause (ii), if and only if Executive has executed and delivered to the Company
the General Release substantially in form and substance as set forth in Exhibit
“ D ” attached hereto and the General Release has become effective (and is no
longer subject to revocation, if applicable) within sixty (60) days following
the date of termination, and only so long as Executive has not breached the
provisions of the General Release or breached the provisions of Sections 5, 6
and 7 hereof and does not apply for unemployment benefits chargeable to the
Company or any of its subsidiaries. Severance Payments which are conditioned in
any part on a release of claims and which would otherwise be paid prior to the
release deadline specified in the foregoing sentence shall be paid, if ever,
only on the release deadline even if the Executive’s release becomes irrevocable
before that date, provided, however, that the Company may elect to make such
payment up to 30 days prior to the release deadline. If the Company is a "public
company" and the Executive is a "specified employee" as Code Section 409A
defines these terms, any amounts that are not exempt from Code Section 409A that
are payable to Executive during the first six (6) months and one (1) day
following the date of termination pursuant to this Section 4(b) shall be
deferred until the date which is six (6) months and one (1) day following such
termination, and if such payments are required to be so deferred the first
payment shall be in an amount equal to the total amount to which Executive would
otherwise have been entitled during the period following the date of termination
of employment if deferral had not been required;

  

 
5 

--------------------------------------------------------------------------------

 

 

(ii)     The Company agrees that its executive officers and the members of its
Board of Directors, while serving in such positions, shall not make any public
statement, written or oral, with the intent to have such statement publicly
disseminated, that disparages or criticizes Executive (excluding any factually
accurate statement required to be made by the Company pursuant to applicable
legal or regulatory requirements); and

 

(iii)     Except as set forth herein or in the applicable exhibits hereto,
Executive shall not be entitled to any other salary, compensation or benefits
after termination of the Employment Period, except for reimbursement of business
expenses in accordance with Section 3(c), as specifically provided for in the
Company's employee benefit plans or as otherwise expressly required by
applicable law.

 

(c)     If the Employment Period is terminated by the Company for Cause or is
terminated pursuant to clause (a)(i) above (other than termination by Executive
with Good Reason), Executive shall only be entitled to receive his Base Salary
through the date of termination and shall not be entitled to any other salary,
compensation or benefits from the Company or its Subsidiaries thereafter, except
as otherwise specifically provided for under the Company's employee benefit
plans or as otherwise expressly required by applicable law.

 

(d)     Except as otherwise expressly provided herein, all of Executive's rights
to salary, bonuses, employee benefits and other compensation hereunder which
would have accrued or become payable after the termination or expiration of the
Employment Period shall cease upon such termination or expiration, other than
those expressly required under applicable law (such as COBRA).

 

(e)     For purposes of this Agreement, "Cause" shall mean with respect to
Executive one or more of the following: (i) being convicted or pleading guilty
or nolo contendere to any felony or to any other crime involving fraud or moral
turpitude with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) reporting to work under the influence of alcohol
(unless related to lawful consumption of alcohol in the ordinary course of the
Business) or illegal drugs, (iii) the use of illegal drugs (whether or not at
the workplace), (iv) commission of an act of deceit, fraud, perjury or
embezzlement causing the Company or any of its Subsidiaries substantial public
disgrace or disrepute or substantial economic harm, (v) substantial and repeated
failure to perform duties as reasonably directed by the Board of Directors that
causes, or could reasonably be expected to cause, harm to the Company or its
Subsidiaries and which Executive fails to cure, if curable, within ten (10)
business days of receipt of written notice of such event, (vi) any improper act
intentionally aiding or abetting a competitor, supplier or customer of the
Company or any of its Subsidiaries to the material disadvantage or detriment of
the Company or its Subsidiaries, (vii) breach of fiduciary duty to, or gross
negligence or willful misconduct with respect to Executive’s duties to, the
Company or any of its Subsidiaries or (viii) any other willful material breach
of this Agreement, or any breach by Executive of Sections 5, 6 or 7 of this
Agreement, in each case of this clause (viii), if curable, which Executive fails
to cure within thirty (30) days of receipt of written notice of such event.

  

 
6 

--------------------------------------------------------------------------------

 

 

(f)     For purposes of this Agreement, "Disability" shall mean Executive's
inability to perform the essential duties, responsibilities and functions of his
position with the Company and its Subsidiaries for 80 days or more (whether or
not consecutive) in any 12-month period or any 60 consecutive-day period as a
result of any mental or physical illness, disability or incapacity even with
reasonable accommodations for such illness, disability or incapacity provided by
the Company and its Subsidiaries, as determined by a physician satisfactory to
both Executive and the Company (and, if they cannot agree, then one to be
selected and mutually accepted by their respective doctors).

 

(g)     For purposes of this Agreement, "Good Reason" shall mean if Executive
resigns from employment with the Company and its Subsidiaries prior to the end
of the Employment Period as a result of (i) the Company's reduction of the
amount of the Base Salary, (ii) material diminution in Executive's duties, title
or position (including without limitation removal from the Board of Directors of
the Company), (iii) a material reduction by the Company in the kind or level of
employee benefits to which you are entitled immediately prior to such reduction
(other than a reduction generally applicable to all senior executives of the
Company), or (iv) the Company's material breach of this Agreement; provided that
(a) written notice of Executive's resignation for Good Reason must be delivered
to the Company within ninety (90) days after the occurrence of any such event
(which resignation may be subject to the Company’s failure to cure within the
thirty day period specified below) in order for Executive's resignation with
Good Reason to be effective hereunder; (b) the Company shall have thirty (30)
days after receipt of such notice during which the Company may remedy the
occurrence giving rise to the claim for Good Reason termination, if applicable,
and, if the Company cures such occurrence within such thirty (30)-day period,
there shall be no Good Reason; and (c) Executive must actually resign within
sixty (60) days following delivery of such notice.

 

(h)     Upon termination of Executive's employment upon the death of the
Executive or upon Executive's becoming disabled pursuant to Section 4(f), the
Company will be obligated to pay, and Executive shall be entitled to receive (i)
all of the accrued compensation and vested benefits earned but not paid through
termination and (ii) to the extent applicable, any benefits to which the
Executive is entitled under any short-term or long- term disability plan or
program with respect to any Disability, subject to the payment timing and other
restrictions as may be set forth in such plan or program. For purposes of this
Section 4(h), Executive's designated beneficiary will be such individual
beneficiary or trust, located at such address, as Executive may designate by
notice to the Company from time to time or, if Executive fails to give notice to
the Company of such a beneficiary, Executive's estate.

  

 
7 

--------------------------------------------------------------------------------

 

 

 

5.

Confidential Information.

 

(a) “Confidential Information” means all nonpublic information concerning or
arising from the Company’s or its Subsidiaries’ business, including, without
specific limitation, (a) internal business information (including, without
limitation, information relating to present and future strategic and staffing
plans and practices, business, marketing, promotional and sales plans, practices
and programs, training practices and programs, cost, rate and pricing structures
and accounting and business methods); (b) identities of, individual requirements
of, specific contractual arrangements with, and information about, Company's or
its Subsidiaries’ investors, suppliers, clients and customers and their
confidential information, suppliers, clients and customers; (c) compilations of
data (including, without limitation, the form or format of information that may
comprise or include information otherwise not deemed confidential as provided in
the following paragraph) and analyses, processes, methods, techniques, systems,
formulae, research, records, reports, manuals, documentation, models, equipment,
schematics, data and data bases relating thereto; (d) computer software
(including, without limitation, operating systems, applications and program
listings), documentation, data and data bases; (e) trade secrets, inventions,
designs, developments, devices, methods and processes (whether or not patentable
or reduced to practice); and (f) all other information concerning the Company’s
or its Subsidiaries’ concepts, prospects, customers, employees, contractors,
vendors, suppliers, earnings, products, services, equipment, systems, and/or
prospective and executed contracts and other business arrangements.

 

(b)     Executive acknowledges that the Confidential Information is the property
of the Company or such Subsidiary. Therefore, Executive agrees that he shall not
disclose to any person or entity or use for his own purposes any Confidential
Information or any confidential or proprietary information of other persons or
entities in the possession of the Company and its Subsidiaries ("Third Party
Information"), without the prior written consent of the Board, unless and to the
extent that the Confidential Information or Third Party Information becomes
generally known to and available for use by the public other than as a result of
Executive's acts or omissions. Executive shall deliver to the Company at the
termination or expiration of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
files, disks and tapes, printouts and software and other documents and data (and
copies thereof) embodying or relating to Third Party Information, Confidential
Information, Work Product (as defined below) or the business of the Company or
any other Subsidiaries which he may then possess or have under his control.

 

(c)     Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment, provided that Executive is not otherwise prohibited from using or
disclosing such information pursuant to any agreement to which Executive is
party. If at any time during the Employment Period with the Company or any
Subsidiary, Executive believes he is being asked to engage in work that will, or
will be likely to, jeopardize any confidentiality or other obligations Executive
may have to former employers, Executive shall immediately advise the Board so
that Executive's duties can be modified appropriately. Executive represents and
warrants to the Company that Executive took nothing with him which belonged to
any former employer when Executive left his prior employment positions and that
Executive has nothing that contains any information which belongs to any former
employer. If at any time Executive discovers this is incorrect, Executive shall
promptly return any such materials to Executive's former employer. The Company
does not want any such materials, and Executive shall not be permitted to use or
refer to any such materials in the performance of Executive's duties hereunder.

  

 
8 

--------------------------------------------------------------------------------

 

 

6.     Intellectual Property, Inventions and Patents. Executive acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, novel apparatuses, processes, production methods,
information, compositions of matter, software, firmware, designs, analyses,
drawings, reports, logos, trade secrets, patent applications, copyrightable work
and mask work (whether or not including any Confidential Information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable or registrable
under copyright, trademark or similar statutes, subject to trade secret
protection, or any other analogous protection) which relate to the Company's or
any of its Subsidiaries' actual or demonstrably anticipated business, research
and development or existing or demonstrably anticipated future products or
services and which are conceived, developed or made by Executive (whether alone
or jointly with others) while employed by the Company or its immediate
predecessor and its Subsidiaries, whether before or after the date of this
Agreement ("Work Product"), belong to the Company or such Subsidiary, and
Executive hereby assigns and agrees to assign to the Company the same. Except to
the extent that any such items developed prior to the date hereof did not relate
to the Business (as defined below), such items shall not be Work Product.
Executive shall promptly disclose any such Work Product to the Board and, at the
Company's expense, perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments). Executive acknowledges that all copyrightable
Work Product shall be deemed to constitute "works made for hire" under the U.S.
Copyright Act of 1976, as amended. To the extent that any copyrightable Work
Product or any part thereof may not, by operation of law, be a work made for
hire, Executive hereby assigns to Company all right, title and interest in and
to such Work Product and any and all parts thereof.

 

 

7.

Non-Compete, Non-Solicitation.

 

(a)     In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company and its Subsidiaries he shall become familiar with the Company's
trade secrets and with other Confidential Information concerning the Company and
its Subsidiaries and that his services have been and shall continue to be of
special, unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during Executive's employment with the Company
and/or any of its Subsidiaries and for one (1) year following the termination of
Executive's employment (the "Noncompete Period"), he shall not directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, be employed in an executive, managerial or administrative
capacity by, or in any manner engage in any business or entity selling or
offering for sale products or services competitive with the Business (as defined
below) of the Company or its Subsidiaries, as such Businesses exists or is in
process during the Employment Period or on the date of the termination or
expiration of the Employment Period, within any geographical area in which the
Company or its Subsidiaries engages or has made substantial, executable plans to
engage in such Business. Such business (the “Business”) shall mean the research,
development, manufacture, or sale of LED lighting devices, including but not
limited to, LED lighting components, LED retrofit lamps, LED luminaires, LED
fixtures and/or LED lighting systems, and shall not include any business or
businesses of any parent entity or owner of the Company. Nothing herein shall
prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation.

  

 
9 

--------------------------------------------------------------------------------

 

 

(b)     In addition, during the Noncompete Period, Executive shall not directly
or indirectly through another person or entity (i) induce or attempt to induce
any employee of the Company or any Subsidiary to leave the employ of the Company
or such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire any person who was
an employee of the Company or any Subsidiary at any time during the Employment
Period or the six (6) months prior to the commencement of the Employment Period,
or (iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (including, without limitation,
making any negative or disparaging statements or communications regarding the
Company or its Subsidiaries); provided that nothing in this Section 7(b) shall
apply to any general mass solicitations of employment (including a general
solicitation by a professional recruiter) not specifically directed toward
employees of the Company or any Subsidiary, which general solicitations are
expressly permitted.

 

8.     Enforcement. If, at the time of enforcement of Sections 5, 6 or 7 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
lesser period, scope or geographical area reasonable under such circumstances
shall be substituted for the stated period, scope or area and that the court
shall be allowed to revise the restrictions contained herein to cover the
maximum lesser period, scope and area permitted by law. Because Executive's
services are unique and because Executive has access to Confidential Information
and Work Product, the parties hereto agree that the Company and its Subsidiaries
would suffer irreparable harm from a breach of Sections 5, 6 or 7 by Executive
and that money damages would not be an adequate remedy for any such breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company and its Subsidiaries or their successors or assigns, in
addition to other rights and remedies existing in their favor, shall be entitled
to seek specific performance and/or injunctive or other equitable relief from a
court of competent jurisdiction in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security). Executive
acknowledges that the restrictions contained in Section 7 are reasonable and
that he has reviewed the provisions of this Agreement with his legal counsel.

 

9.     Executive's Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.

 

10.   Survival. Section 3(c) (solely with respect to Tax Bonus Amount payment
obligations) and Sections 4 through 25, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

 

 
10 

--------------------------------------------------------------------------------

 

 

11.     Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

Ed Bednarcik

182 Pearl Street

Groton CT 06340

 

Notices to the Company:

 

Lighting Science Group Corporation

1227 South Patrick Drive

Satellite Beach, FL 32937

Attention: General Counsel

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

12.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

13.     Complete Agreement. This Agreement and those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

14.     No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

15.     Counterparts. This Agreement may be executed in separate counterparts
and via facsimile or other electronic transmission, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

  

 
11 

--------------------------------------------------------------------------------

 

 

16.     Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

 

17.     Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.

 

18.     Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company's right to terminate the Employment Period for
Cause) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

19.     Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

20.     Tax Withholding. The Company and its Subsidiaries, to the extent
required by applicable law, shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes ("Taxes") imposed with respect to Executive's compensation or other
payments from the Company or any of its Subsidiaries or Executive's ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). Executive acknowledges that he is ultimately
responsibility to ensure that Taxes (other than the employer portion thereof)
are paid.

 

21.     Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE M I D D L
E DISTRICT OF FLORIDA, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
SUCH PARTY'S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN FLORIDA WITH RESPECT TO ANY
MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 21. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE M I D D L E D I S T R I C T O F FL O R I D
A , AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

 
12 

--------------------------------------------------------------------------------

 

 

22.     Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

23.     Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to the businesses of the Company or its Subsidiaries, as such businesses exist
or are in process during the Employment Period or on the date of the termination
or expiration of the Employment Period, within any geographical area in which
the Company or its Subsidiaries engage or plan to engage in such businesses at
any time during the Employment Period ("Corporate Opportunities"). Unless
approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive's own behalf.

 

24.     Executive's Cooperation. During the Employment Period and thereafter
until the fifth anniversary of the last day of the Employment Period, Executive
shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company's request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Executive's possession, all at times and on schedules that are reasonably
consistent with Executive's other permitted activities and commitments). In the
event the Company requires Executive's cooperation in accordance with this
Section 24 following the termination of the Employment Period, Executive shall
only be obligated to provide up to 24 hours of cooperation annually at no less
than 8 hour intervals. At all times, the Company shall reimburse Executive
solely for reasonable out-of-pocket travel expenses (including lodging and
meals) upon submission of receipts, and any other expenses Executive incurs with
the Company's prior written approval. Following the termination of the
Employment Period and at any time when the Company is not paying Severance
Payments, any additional cooperation beyond 24 hours annually shall be
conditioned on the Company's agreement to pay Executive, in addition to
reasonable and documented out-of- pocket expenses, a consulting fee of $150 per
hour.

  

 
13 

--------------------------------------------------------------------------------

 

 

25.     Reimbursement of Legal Fees. Upon the execution hereof, the Company
shall pay Executive the amount of $5,000 to cover Executive’s legal fees and
disbursements in connection with the negotiation and execution of this agreement
and the exhibits hereto.

 

 

26.

Section 409A Compliance.

 (a)     The intent of the parties is that payments and benefits under this
Agreement be exempt from, or comply with, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively "Code Section
409A") and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest, or penalty that may be
imposed on the Executive by Code Section 409A or any other damages for failing
to comply with Code Section 409A. If, nonetheless, this Agreement either fails
to satisfy the requirements of Code Section 409A or is not exempt from the
application of Code Section 409A, then the parties hereby agree to amend or to
clarify this Agreement in a timely manner so that this Agreement either
satisfies the requirements of Code Section 409A or is exempt from the
application of Code Section 409A, provided, however, that any such amendment or
clarification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

(b)     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service."

 

(c)     All expenses or other reimbursements under this agreement and hereof
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by the Executive (provided
that if any such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.

 

(d)     For purposes of Code Section 409A, the Executive's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(e)     Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., "payment shall be made within thirty (30)
days following the date of termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(f)     In no event shall any payments under this Agreement that constitute
"deferred compensation" for purposes of Code Section 409A be offset by any other
payment, pursuant to this Agreement or otherwise.

 

 

*     *     *     *     *

  

 
14 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

LIGHTING SCIENCE GROUP CORPORATION 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Richard H. Davis, Jr 

 

 

Name: Richard H. Davis, Jr. 

 

  Its: Chief Executive Officer  

 

 

EDWARD BEDNARCIK 

 

 

 

 

 

 

 

 

 

  Signature: /s/ Edward Bednarcik   

 

 

 

Signature Page - Employment Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

Form of Restricted Stock Award Agreement

 

 [ex10-56img001.jpg]

Lighting Science Group Corporation 

2012 Amended & Restated Equity-Based Compensation Plan



Restricted Stock Award Agreement

 

 

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN AND THIS
AGREEMENT IS ENTERED INTO PURSUANT THERETO.

 

This Agreement is made and entered into as of the Grant Date specified below by
and between Lighting Science Group Corporation, a Delaware corporation (the
“Company”) and you, the “Grantee” identified below.

 

WHEREAS, the Company in order to induce you to enter into and/or continue
employment with the Company and to contribute to the success of the Company,
agrees to grant you an equity interest in the Company through a grant of
Restricted Stock of the Company;

 

WHEREAS, the Company adopted the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan as it may be amended from time to
time (the “Plan”) under which the Company is authorized to grant Restricted
Stock to certain employees, consultants, and directors of the Company;

 

WHEREAS, the Plan shall be deemed a part of this Restricted Stock Award
Agreement (the “Agreement”) as if fully set forth herein; and

 

WHEREAS, you desire to accept the Restricted Stock granted pursuant to the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

 

Company 

Initials 

Confirming

Grantee

   

Grant Date

   

Number Of Shares

   

Number Of Shares

[print]

   

  

 
 

--------------------------------------------------------------------------------

 

 

 

1.

Grant of Award. Subject to the terms and conditions herein, the Company hereby
grants to you, effective as of the “Grant Date” specified above, as a matter of
separate inducement and not in lieu of any salary or other compensation for your
services for the Company, an award of the “Number Of Shares” of Restricted Stock
specified above (the “Awarded Shares”), subject to the terms and conditions of
this Agreement.

 

 

2.

Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. To the extent the terms of
the Plan are inconsistent with the provisions of this Agreement, the Plan shall
control. The capitalized terms used herein that are defined in the Plan shall
have the meanings assigned to them in the Plan. This Agreement is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Grantee in writing.

 

 

3.

Vesting. Except as specifically provided in this Agreement, the Awarded Shares
shall be vested as follows: one half (50%) of the Awarded Shares shall vest on
the first anniversary of the Grant Date and the remaining one half (50%) of the
Awarded Shares shall vest on the second anniversary of the Grant Date, provided
that such vesting shall occur only if the Grantee has continued to serve as an
employee of the Company through such vesting date.

 

4.

On each vesting date, Grantee may, at his/her option, sell back to the Company
up to a third of the Awarded Shares vesting on such vesting date, and the
Company shall purchase such stock at a price equal to the published closing
price of the Company’s publicly traded common shares on such date.

 

 

5.

Forfeiture of Awarded Shares and Disgorgement.

 

 

a.

Awarded Shares that are not vested in accordance with Section 3 shall be
forfeited on the date of the Grantee’s termination of employment with the
Company. Upon forfeiture, all of the Grantee’s rights with respect to the
forfeited Awarded Shares shall cease and terminate, without any further
obligations on the part of the Company.

 

 

b.

Notwithstanding any provisions in this Agreement to the contrary, in the event
that the Grantee violates the provisions of Sections 11 or 12 of this Agreement,
the unvested Awarded Shares shall be immediately forfeited and this Agreement
(other than the provisions of this Section 5) will be terminated on that date;

 

 

6.

Restrictions on Unvested Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Grant Date until the date the Awarded Shares
have vested, the Grantee shall not be permitted to sell, transfer, pledge,
hypothecate, margin, assign or otherwise encumber any of the Awarded Shares.

 

 

7.

Legend. The following legend (or a substantially similar one) shall be placed on
all certificates representing Awarded Shares:

 

 

1.

On the face of the certificate:

 

 

a.

Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.

 

 

2.

On the reverse of the certificate:

  

 
 

--------------------------------------------------------------------------------

 

 

 

a.

The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with the terms and conditions of that certain
Lighting Science Group Corporation 2012 Amended and Restated Equity-Based
Compensation Plan, a copy of which is on file at the principal office of the
Company in Satellite Beach, Florida and that certain Restricted Stock Award
Agreement dated as of [Grant Date], by and between the Company and [Grantee]. No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement.
By acceptance of this certificate, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.

 

 

3.

All Awarded Shares owned by the Grantee shall be subject to the terms of this
Agreement and shall be represented by a certificate or certificates bearing the
foregoing legend.

 

 

4.

At such time, and from time to time, as Executive may wish to sell all or a
portion of the restricted shares issued hereunder, the Company’s counsel shall
reasonably cooperate with Executive and his attorneys and advisors in issuing an
opinion letter(s), at no cost to Executive, allowing for such sale on an
unrestricted basis, where such is permitted by law.

 

 

8.

Delivery of Certificates. Certificates for Awarded Shares shall be retained in
the physical possession of the Company until such Awarded Shares are free of
restriction under this Agreement. Certificates for Awarded Shares shall be
delivered to the Grantee promptly after, and only after, such shares have vested
(without forfeiture pursuant to Section 5 above).

 

 

9.

Voting. Subject to Section 5 and Section 6 above, the Grantee, as record holder
of the Awarded Shares, has all of the rights of a stockholder of the Company,
including the right to vote the shares, and the right to receive any dividends
thereon; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

 

10.

Recapitalization or Reorganization.

 

 

a.

The existence of this Agreement and the grant of the Awarded Shares shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting the Company’s common stock, par value $0.001 per share (the “Stock”),
or the rights thereof, the dissolution or liquidation of the Company or any
sale, lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding.

 

 

b.

The terms of this Agreement and the number of shares of Awarded Shares shall be
subject to adjustment from time to time, in accordance with the following
provisions:

 

 

i.

If at any time, or from time to time, the Company shall subdivide as a whole (by
reclassification, by a Stock split, by the issuance of a distribution on Stock
payable in Stock, or otherwise) the number of shares of Stock then outstanding
into a greater number of shares of Stock, then the number of Awarded Shares
shall be increased proportionately.

 

 

ii.

If at any time, or from time to time, the Company shall consolidate as a whole
(by reclassification, reverse Stock split, or otherwise) the number of shares of
Stock then outstanding into a lesser number of shares of Stock, the number of
Awarded Shares shall be decreased proportionately.

  

 
 

--------------------------------------------------------------------------------

 

 

 

iii.

Whenever the number of Awarded Shares are required to be adjusted as provided in
this Section 10, the Committee shall promptly prepare and provide Grantee with a
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in price and the number of Awarded Shares after giving effect to
the adjustments.

 

 

iv.

Adjustments under Subsections 10.b.(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under this Agreement on account of any such adjustments.

 

 

c.

In the event of changes in the outstanding Stock by reason of recapitalization,
reorganizations, mergers, consolidations, combinations, exchanges or other
relevant changes in capitalization occurring after the Grant Date and not
otherwise provided for by this Section 10, the Awarded Shares and this Agreement
shall be subject to adjustment by the Committee at its discretion as to the
number of Awarded Shares.

 

 

d.

Except as hereinbefore expressly provided, the issuance by the Company of shares
of stock of any class or securities convertible into shares of stock of any
class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Awarded Shares.

 

 

11.

Limitation on Rights Conferred under this Agreement. Nothing herein shall
require the Company to issue any shares with respect to this Agreement if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect. The
Company may, as a condition precedent to settlement of this Award, require from
the Grantee (or in the event of his death, his legal representatives, heirs,
legatees, or distributees) representations, if any, concerning the holder’s
intentions with regard to the retention or disposition of the shares of Stock
being acquired pursuant to this Agreement and such written covenants and
agreements, if any, as to the manner of disposal of such shares as, in the
opinion of counsel to the Company, may be necessary to ensure that any
disposition by that holder (or in the event of the holder’s death, his legal
representatives, heirs, legatees, or distributees) is not a violation of the
Securities Act or any similar or superseding statute or statutes, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect.

 

 

12.

The Grantee’s A cknowl edg m ents . The Grantee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Board, as appropriate, upon any questions arising under this Agreement.

 

 

13.

Law Governing. This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

 

14.

No Right to Continued Employment. Nothing herein shall be construed to confer
upon the Grantee the right to continued employment at the Company; Grantee
remains at at-will employee of the Company.

  

 
 

--------------------------------------------------------------------------------

 

 

 

15.

Legal Construction. In the event that any one or more of the terms, provisions,
or agreements that are contained in this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
for any reason, the invalid, illegal, or unenforceable term, provision, or
agreement shall not affect any other term, provision, or agreement that is
contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

 

16.

Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that are set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Grantee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

 

17.

Entire Agreement. With the exception of the Employment Agreement, this Agreement
supersedes any and all other prior understandings and agreements, either oral or
in writing, between the parties -- with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect. In the event of any conflict between the terms of this Agreement and of
the Employment Agreement, the terms of the Employment Agreement shall control.

 

 

18.

Parties Bound. The terms, provisions, and agreements that are contained in this
Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Awarded Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained herein.

 

 

19.

Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

 

 

20.

Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement.

 

 

21.

Gender and Number. Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

 

 

22.

Notice. Any notice required or permitted to be delivered hereunder shall be by
next day courier (such as Federal Express, DHL, UPS or the like) addressed to
the respective address specified in the signature block below or as a party
hereto may later provide by notice in writing. Notice shall be deemed given on
the day of delivery. Notices to Grantee shall be addressed to the attention of
Grantee’s name and notices to the Company shall be addressed to the attention of
the General Counsel of the Company.

  

 
 

--------------------------------------------------------------------------------

 

 

 

23.

Tax Requirements. The Grantee is hereby advised to consult immediately with his
own tax advisor regarding the tax consequences of this Agreement, the method and
timing for filing an election to include this Agreement in income under Section
83(b) of the Code, and the tax consequences of such election. By execution of
this Agreement, the Grantee agrees that if the Grantee makes such an election,
the Grantee shall provide the Company with written notice of such election in
accordance with the regulations promulgated under Section 83(b) of the Code. The
Grantee shall be solely responsible for the tax consequences of this Agreement
and the receipt of Awarded Shares; provided, however, the Company and any
Subsidiary is authorized to withhold from the Awarded Shares, amounts of
withholding and other taxes due or potentially payable in connection with any
transaction involving this Agreement, and to take such other action as the
Committee may deem advisable to enable the Company and the Grantee to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to this Agreement. This authority shall include authority to withhold
or receive Stock or other property and to make cash payments in respect thereof
in satisfaction of the Grantee’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee. The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Grantee.

 

*     *     *     *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, on the date(s) set
forth below.

 

Lighting Science Group Corporation

Parties

Grantee:

 

Signature

   

Printed Name

   

Title

X  

Date

   

Address

 


 

Telephone

 

  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Form of Incentive Stock Option Agreement

 

[ex10-56img001.jpg] 

Changing the way the world experiences light

                                        

 

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN AND THIS
AGREEMENT IS ENTERED INTO PURSUANT THERETO.

 

 

LIGHTING SCIENCE GROUP CORPORATION

2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION

PLAN EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT

 

This Agreement is made and entered into as of the Grant Date (as defined below)
by and between Lighting Science Group Corporation, a Delaware corporation (the
“Company”) and Edward Bednarcik (the “Optionee”):

 

WHEREAS, the Company in order to induce you to enter into and/or continue in
service to the Company and to contribute to the success of the Company, and in
connection with that certain Employment Agreement to be entered into between the
Company and the Optionee in connection herewith, agrees to grant you an option
to acquire a priority interest in the Company through the purchase of shares of
stock of the Company;

 

WHEREAS, the Company adopted the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan as it may be amended from time to
time (the “Plan”) under which the Company is authorized to grant stock options
to certain employees of the Company;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this common stock option agreement (the “Agreement”) as if fully set forth
herein; and

 

WHEREAS, you desire to accept the option created pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

 

1.

The Grant. Subject to the conditions set forth below, the Company hereby grants
to you, effective as of     , 2014 (“Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your services
for the Company, the right and option to purchase (the “Option”), in accordance
with the terms and conditions set forth herein and in the Plan, an aggregate of
- (     )     shares     of     the     Company’ common stock, par value $0.001
per share (the “Stock” and the shares of Stock subject to the Option the “Option
Shares”), at the Exercise Price (as hereinafter defined). As used herein, the
term “Exercise Price” shall mean a price equal to______________ ($ ) per share,
subject to the adjustments and limitations set forth herein and in the Plan. The
Exercise Price as of the Grant Date shall equal the Fair Market Value of the
Stock. To the extent allowed by law, the Option granted hereunder is intended to
constitute an Option which is designed pursuant to Section 422 of the Code,
subject to any required stockholder approval on or before December 31, 2015. You
should consult with your tax advisor concerning the proper reporting of any
federal, state or local tax liability that may arise as a result of the grant or
exercise of the Option.

 

 
 

--------------------------------------------------------------------------------

 

 

 

2.

Exercise.

 

(a)     For purposes of this Agreement, the Option Shares shall be deemed
“Nonvested Shares” unless and until they have become “Vested Shares.” The Option
shall in all events terminate at the close of business on the tenth (10th)
anniversary of the date of this Agreement. Subject to other terms and conditions
set forth herein, the Option may be exercised in cumulative installments as
follows:

 

 

On or After the Following Vesting Date

Cumulative Percentage of Shares as to 

Which Option is Exercisable

August  , 2015

25%

August  , 2016

50%

August  , 2017

 75%

August  , 2018

100%

 

Option Shares shall constitute Vested Shares once they are exercisable.

 

(b)     Subject to the relevant provisions and limitations contained herein and
in the Plan, you may exercise the Option to purchase all or a portion of the
applicable number of Vested Shares at any time prior to the termination of the
Option pursuant to this Option Agreement. In no event shall you be entitled to
exercise the Option for any Nonvested Shares or for a fraction of a Vested
Share.

 

(c)     Notwithstanding any other provision of this Agreement, as of the
business day immediately preceding a Change in Control, all Nonvested Shares
shall become Vested Shares.

 

(d)     Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business. Exercise of the
Option shall be made by delivery to the Company by you (or other person entitled
to exercise the Option as provided hereunder) of (i) an executed “Notice of
Exercise of Stock Option and Record of Stock Transfer,” in the form attached
hereto as Exhibit A and incorporated herein by reference, and (ii) payment of
the aggregate purchase price for shares purchased pursuant to the exercise.

  

 
 

--------------------------------------------------------------------------------

 

 

(e)     Payment of the Exercise Price may be made, at your election, in cash, by
certified or official bank check or by wire transfer of immediately available
funds, or subject to the Company’s approval by delivery to the Company of a
number of shares of Stock having a fair market value as of the date of exercise
equal to the Exercise Price.

 

(f)     In the event that you shall cease to be employed by the Company or any
Subsidiary or parent thereof due to your resignation without Good Reason, the
Option may only be exercised within 90 days after the date on which you ceased
to be so employed, and only to the same extent that you were entitled to
exercise the Option on the date on which you ceased to be so employed and had
not previously done so.

 

(g)     In the event that you shall cease to be employed by the Company or any
Subsidiary or parent thereof due to a Cause termination, no portion of the
Option shall continue to be exercisable as of your date of termination.

 

(h)     In the event that the Company terminates your employment without Cause
or you resign for Good Reason, the Option, with respect to your unexercised
Vested Shares (as so adjusted), may only be exercised within the 90 days after
the date on which you ceased to be so employed. The Option, with respect to all
other Nonvested Shares, shall immediately be forfeited.

 

(i)     In the event that you shall cease to be employed by the Company or any
Subsidiary or parent thereof by reason of Disability, the Option may only be
exercised within one year after the date you ceased to be so employed, and only
to the same extent that you were entitled to exercise the Option on the date on
which you ceased to be so employed by reason of such Disability and had not
previously done so.

 

(j)     In the event that you shall die while employed by the Company or any
Subsidiary or parent thereof, the Option may be exercised at any time prior to
its termination as provided in Section 2(a). In such event, the Option may be
exercised during such period by the executor or administrator of your estate or
by any person who shall have acquired the Option through bequest or inheritance,
but only to the same extent that you were entitled to exercise the Option
immediately prior to the time of your death and you had not previously done so.

 

(k)     If you are on leave of absence for any reason, the Company may, in its
sole discretion, determine that you will be considered to still be in the employ
of or providing services for the Company, provided that rights to the Option
Shares will be limited to the extent to which those rights were earned or vested
when the leave or absence began (except to the extent vesting credit is required
by applicable law). Notwithstanding the foregoing, you shall only be treated as
continuing in the employ of the Company while you are on a leave of absence if
the period of your leave does not exceed three months, or if longer, so long as
your rights to reemployment with the Company are provided by either statute or
contract. If your period of leave exceeds three months and your right to
reemployment is not provided either by statute or contract, your employment with
the Company will be deemed to terminate on the first day immediately following
such three- month period (and your right to exercise the Option following your
termination of employment will be governed by Section 2(g), (h), (i) and (j) as
applicable).

  

 
 

--------------------------------------------------------------------------------

 

 

(l)     The terms and provisions of the Employment Agreement between you and the
Company dated August 28th, 2014 (the “Employment Agreement”) that relate to or
affect the Option are incorporated herein by reference. Notwithstanding the
foregoing provisions of this Section 2, in the event of any conflict or
inconsistency between the terms and conditions of this Section 2 and the terms
and conditions of the Employment Agreement, the terms and conditions of the
Employment Agreement shall be controlling. The capitalized terms “Cause” and
“Good Reason” as used herein have the meanings ascribed thereto in the
Employment Agreement.

 

 

3.

Transferability. The Option, and any rights or interests therein will be
transferable by you only by will or the laws of descent and distribution.

 

 

4.

Registration. From time to time, the Board and appropriate officers of the
Company shall and are authorized to take whatever actions are necessary to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make shares of Stock available for issuance pursuant to
the exercise of Options and subsequent lapse of restrictions.

 

 

5.

Withholding Taxes. The Committee may, in its discretion, require you to pay to
the Company at the time of the exercise of an Option or thereafter, the amount
that the Committee deems necessary to satisfy the Company’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur by exercising an Option. In connection with such an event requiring tax
withholding, you may, subject to the provisions of this Section 5, (a) direct
the Company to withhold from the shares of Stock to be issued to you the number
of shares necessary to satisfy the Company’s obligation to withhold taxes, that
determination to be based on the shares’ fair market value as of the date of
exercise; (b) deliver to the Company sufficient shares of Stock (based upon the
fair market value as of the date of such delivery) to satisfy the Company’s tax
withholding obligation, which tax withholding obligation is based on the shares’
fair market value as of the date of exercise; or (c) deliver sufficient cash to
the Company to satisfy its tax withholding obligations. If you elect to use a
Stock withholding feature you must make the election at the time and in the
manner that the Committee prescribes. The Committee may, at its sole option,
deny your request to satisfy withholding obligations through Stock instead of
cash. In the event the Committee subsequently determines that the aggregate fair
market value (as determined above) of any shares of Stock withheld or delivered
as payment of any tax withholding obligation is insufficient to discharge that
tax withholding obligation, then you shall pay to the Company, immediately upon
the Committee’s request, the amount of that deficiency in the form of payment
requested by the Committee.

 

 

6.

Adjustments. The terms of the Option shall be subject to adjustment from time to
time, in accordance with the following provisions:

 

(a)     If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the number of
shares of Stock (or other kind of securities) that may be acquired under the
Option shall be increased proportionately and (ii) the price (including exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Options shall be reduced proportionately, without changing
the aggregate purchase price or value as to which outstanding Options remain
exercisable or subject to restrictions.

  

 
 

--------------------------------------------------------------------------------

 

 

(b)     If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, reverse Stock split or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (i)
the number of shares of Stock (or other kind of shares or securities) that may
be acquired under the Option shall be decreased proportionately and (ii) the
price (including exercise price) for each share of Stock (or other kind of
shares or securities) subject to then outstanding Options shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Options remain exercisable or subject to restrictions.

 

(c)     Whenever the number of shares of Stock subject to the Option and the
price for each share of Stock subject to the Option are required to be adjusted
as provided in this Section 6, the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in price and the number of shares of Stock, other securities, cash, or
property purchasable and held by you pursuant to the exercise of the Option or
subject to the Option after giving effect to the adjustments. The Committee
shall promptly give you such a notice.

 

(d)     Adjustments under this Section 6 shall be made by the Committee, and its
determination as to what adjustments shall be made and the extent thereof shall
be final, binding, and conclusive. No fractional interest shall be issued under
the Plan on account of any such adjustments.

 

 

7.

Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.

 

 

8.

Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

 

 

9.

No Liability for Good Faith Determinations. The Company and the members of the
Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.

 

 

10.

Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

  

 
 

--------------------------------------------------------------------------------

 

 

 

11.

No Guarantee of Interests. The Board and the Company do not guarantee the Stock
of the Company from loss or depreciation.

 

 

12.

Company Records. Records of the Company regarding your service and other matters
may be relied on by the parties as conclusive evidence of the contents thereof
unless either party can demonstrate to the contrary.

 

 

13.

Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is deposited, postage paid in
the United States mail. A notice shall be effective when actually received by
the appropriate Company representative, in writing and in conformance with this
Agreement and the Plan.

 

 

14.

Waiver of Notice. Any person entitled to notice hereunder may, by written form,
waive such notice.

 

 

15.

Information Confidential. As partial consideration for the granting of this
Option, you agree that you will keep confidential all information and knowledge
that you have relating to the manner and amount of your participation in the
Plan; provided, however, that such information may be disclosed as required by
law and may be given in confidence to your spouse, tax and financial advisors,
or a financial institution to the extent that such information is necessary to
obtain a loan.

 

 

16.

Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

 

17.

Headings. The titles and headings of paragraphs are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

 

 

18.

Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law and
without application of Delaware’s choice of law provisions.

 

 

19.

Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

 

 

20.

No Assignment. You may not assign this Agreement or any of your rights under
this Agreement without the Company’s prior written consent, and any purported or
attempted assignment without such prior written consent shall be void.

 

 

21.

Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

 

22.

Relationship to the Plan. This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan. In the event of
any conflict or inconsistency between the terms hereof and the terms of the
Plan, the terms of hereof shall be controlling.

 

 

23.

Option Amendment. The Option may be amended by the Board of the Company or by
the Committee at any time, in its sole discretion, in the event that the Board
determines that any changes in law, rule or regulation require such amendment,
provided that such amendment is not materially detrimental to Optionee. Any
other amendment of this Option shall require the execution by each of the
Company and Optionee of a written amendment agreement.

 

 

24.

Termination for Cause.

 

(a)     Any termination of your employment by the Company for Cause shall be
communicated to you in a written notice of termination which shall set forth in
reasonable detail the facts and circumstances, if any, claimed to provide a
basis for such termination. For purposes of this definition of Cause, the
Company shall mean Lighting Science Group Corporation, a Delaware corporation,
or if a Change of Control occurs and on or after the date of the Change of
Control Lighting Science Group Corporation is merged, reorganized or otherwise
consolidated with or into another Person, the Person surviving the merger,
reorganization or consolidation.

 

 

25.

Incentive Stock Option. The portion, and only such portion, of this Option, if
any, which is attributable to Option Shares which become purchasable during a
calendar year, together with the portion of any other option attributable to any
shares which become purchasable, pursuant to any other plan maintained by the
Company pursuant to section 422 of the Code, during such calendar year which
together have a Fair Market Value, as of the Grant Date in the case of Option
Shares or the date of grant with respect to shares obtainable pursuant to
another plan maintained by the Company pursuant to Section 422 of the Code,
which exceeds $100,000, shall constitute a portion of the Option or options
which shall be reclassified as options which are not Incentive Stock Options
pursuant to Section 422(d) of the Code.

 

 

26.

Disqualifying Disposition. In the event that Stock acquired upon exercise of
this Option is disposed of by the Optionee in a “Disqualifying Disposition,” the
Optionee shall notify the Company in writing within thirty (30) days after such
disposition of the date and terms of such disposition. For purposes hereof,
“Disqualifying Disposition” shall mean a disposition of Stock that is acquired
upon the exercise of this Option (and that is not deemed granted pursuant to an
option which is not an Incentive Stock Option under Section 25) prior to the
expiration of either two (2) years from the Grant Date of this Option or one (1)
year from the transfer of shares to the Optionee pursuant to the exercise of
this Option.

 

 

27.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the grant of stock and/or options to the Optionee. If
Optionee was previously offered or promised stock grants and/or options (the
“prior grants”) that were never issued and/or the Optionee was previously given
agreements with respect to the prior grants that were never signed, then this
Agreement supersedes the prior grants and any other offers and/or promises
relating to the prior grants, and this Option is granted to the Optionee in lieu
of the prior grants.

 

 

* * * * * * * *

  

 
 

--------------------------------------------------------------------------------

 

 

Please indicate your acceptance of all the terms and conditions of the award and
the Plan by signing and returning a copy of this Agreement. This Agreement may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” or other electronic format data file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic format signature page were an original thereof.

 

 

 

LIGHTING SCIENCE GROUP CORPORATION 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

  Title:  

 

ACCEPTED: 

 

 

 

 

 

Signature of Optionee 

 

 

 

 

 

Name of Optionee (Please Print) 

 

 

 

Date:                                , 201       

 

  

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

LIGHTING SCIENCE GROUP CORPORATION

2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN

 

Notice of Exercise of Option and

Record of Stock Transfer

 

PLEASE PRINT:

 

1.     TODAY’S DATE:  

 

2.     OPTION HOLDER: 

 

NAME: 

 

MAILING ADDRESS: 

 

 

 

 

 

SOCIAL SECURITY NUMBER: 

 

 

TO:     Attention:
                                                                         

 

 

Re:      Notice of Exercise of Option for Lighting Science Group Corporation
(the “Company”) Common Stock par value $. 001 per share ( “Stock”) pursuant to
the Lighting Science Group Corporation 2012 Amended and Restated Equity-Based
Compensation Plan (the “Plan”)

 

I hereby exercise my option to acquire         shares of Stock, at my exercise
price per share of $                  . Enclosed is the original of my Stock
Option Agreement evidencing my Option hereby exercised. Any capitalized terms
not defined herein shall have the meaning set forth in the Plan.

 

Select and complete the appropriate payment provision from the following
alternatives.

 

         

1.

My personal check in the amount of $_____________(the exercise price per share
times the number of option shares exercised) as payment in full of the total
exercise price has been attached hereto.

 

         

2.

I desire to pay the exercise price in full with shares of Stock that I currently
own. Certificates representing ________________shares of Stock of the Company,
duly endorsed for transfer to the Company have been attached.

 



        

3.

I desire to pay part of the exercise price with shares of Stock that I currently
own. My personal check for $____________and certificates
representing                       shares of Stock, duly endorsed for transfer
to the Company have been attached hereto.



  

 
 

--------------------------------------------------------------------------------

 

 

I understand that any election pursuant to Items 2-3 above is subject to
approval by the Committee administering the Plan.

 

I hereby represent that I have previously received a Stock Option Agreement and
a copy of the Plan from the Company and that I understand the terms and
restrictions described herein and therein and agree to be bound by the terms of
each such document.

 

 

 

 

 

(Signature) 

 

 

Receipt of Notice Acknowledged:

 

 

 

 

Date: 

 

 

 

 

 

Receipt of Payment in Full Acknowledged: 

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 

 

 

 

Receipt of Committee Approval if Election under Items 2-4.

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 

 

NOTE: If exercising the stock option represented by the enclosed Stock Option
Agreement to purchase less than all of the shares to which the option relates,
the original agreement will be returned with an appropriate notation evidencing
the shares for which the Option has been exercised.

  

 
 

--------------------------------------------------------------------------------

 

 

RECEIPT

 

Receipt is hereby acknowledged of the delivery to me by Lighting Science Group
Corporation, on the                               day
of                               , 20      of Stock Certificates for shares of
Stock purchased by me pursuant to the terms and conditions of the Lighting
Science Group Corporation 2012 Amended and Restated Equity-Based Compensation
Plan referred to above, which shares were transferred to me on the Company’s
stock record books on the day of                                    , 20   .

 

 



 

 

 

 

(Signature) 

 



 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Form of Non-Qualified Stock Option Agreement

 

[ex10-56img001.jpg] 

Changing the way the world experiences light

 

 

THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN AND THIS
AGREEMENT IS ENTERED INTO PURSUANT THERETO.

 

 

LIGHTING SCIENCE GROUP CORPORATION

2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN NONQUALIFIED STOCK
OPTION AGREEMENT

 

This Agreement is made and entered into as of the Grant Date (as defined below)
by and between Lighting Science Group Corporation, a Delaware corporation (the
“Company”) and Edward Bednarcik (the “Optionee”):

 

WHEREAS, the Company in order to induce you to enter into and continue in
service to the Company and to contribute to the success of the Company, and in
connection with that certain Employment Agreement to be entered into between the
Company and the Optionee in connection herewith, agrees to grant you an option
to acquire a priority interest in the Company through the purchase of shares of
stock of the Company;

 

WHEREAS, the Company adopted the Lighting Science Group Corporation 2012 Amended
and Restated Equity-Based Compensation Plan as it may be amended from time to
time (the “Plan”) under which the Company is authorized to grant stock options
to certain employees, contractors and directors of the Company;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this common stock option agreement (the “Agreement”) as if fully set forth
herein; and

 

WHEREAS, you desire to accept the option created pursuant to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

 

1.

The Grant. Subject to the conditions set forth below, the Company hereby grants
to you, effective as of (“Grant Date”), as a matter of separate inducement and
not in lieu of any salary or other compensation for your services for the
Company, the right and option to purchase (the “Option”), in accordance with the
terms and conditions set forth herein and in the Plan, an aggregate of
-              (     ) shares of the Company’s common stock, par value $0.001
per share (the “Stock” and the shares of Stock subject to the Option the “Option
Shares”), at the Exercise Price (as hereinafter defined). As used herein, the
term “Exercise Price” shall mean a price equal to ($ ) per share, subject to the
adjustments and limitations set forth herein and in the Plan. The Exercise Price
as of the Grant Date shall equal the Fair Market Value of the Stock. The Option
granted hereunder is intended to comply with the provisions governing
nonqualified stock options under the Final Treasury Regulations issued on April
17, 2007, in order to exempt this Option from the application of Section 409A of
the Code. You should consult with your tax advisor concerning the proper
reporting of any federal, state or local tax liability that may arise as a
result of the grant or exercise of the Option.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

2.

Exercise.

 

(a)     For purposes of this Agreement, the Option Shares shall be deemed
“Nonvested Shares” unless and until they have become “Vested Shares.” The Option
shall in all events terminate at the close of business on the tenth (10th)
anniversary of the date of this Agreement. Subject to other terms and conditions
set forth herein, the Option may be exercised in cumulative installments as
follows:

 

On or After Each of the Following 

Vesting Dates

Cumulative Percentage of Shares as to 

Which Option is Exercisable

August  , 2015

25%

August  , 2016

50%

August  , 2017

75%

August  , 2018

100%

 

Option Shares shall constitute Vested Shares once they are exercisable.

 

(b)     Subject to the relevant provisions and limitations contained herein and
in the Plan, you may exercise the Option to purchase all or a portion of the
applicable number of Vested Shares at any time prior to the termination of the
Option pursuant to this Option Agreement. In no event shall you be entitled to
exercise the Option for any Nonvested Shares or for a fraction of a Vested
Share.

 

(c)     Notwithstanding any other provision of this Agreement, as of the
business day immediately preceding a Change in Control, all Nonvested Shares
shall become Vested Shares.

 

(d)     Notwithstanding any other provision of this Agreement upon your
termination of employment (or, if you are a consultant, termination of services
to the Company as a consultant) due to your Retirement as determined by the
Board in their sole and absolute discretion, all Nonvested Shares shall become
Vested Shares.

  

 
 

--------------------------------------------------------------------------------

 

 

(e)     Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business. Exercise of the
Option shall be made by delivery to the Company by you (or other person entitled
to exercise the Option as provided hereunder) of (i) an executed “Notice of
Exercise of Stock Option and Record of Stock Transfer,” in the form attached
hereto as Exhibit A and incorporated herein by reference, and (ii) payment of
the aggregate purchase price for shares purchased pursuant to the exercise.

 

(f)     Payment of the Exercise Price may be made, at your election, in cash, by
certified or official bank check or by wire transfer of immediately available
funds, or subject to the Company’s approval by delivery to the Company of a
number of shares of Stock having a fair market value as of the date of exercise
equal to the Exercise Price.

 

(g)     In the event that you shall cease to be employed by (or, with respect to
consultants, cease to provide services to) the Company or any Subsidiary or
parent thereof due to your resignation without Good Reason, the Option may only
be exercised within 90 days after the date on which you ceased to be so employed
(or, with respect to consultants, ceased to so provide services), and only to
the same extent that you were entitled to exercise the Option on the date on
which you ceased to be so employed (or provide services) and had not previously
done so.

 

(h)     In the event that you shall cease to be employed by (or, with respect to
consultants, cease to provide services to) the Company or any Subsidiary or
parent thereof due to a Cause termination, no portion of the Option shall
continue to be exercisable as of your date of termination.

 

(i)     In the event that the Company terminates your employment (or, with
respect to consultants, terminates your services as a consultant) without Cause
or you resign for Good Reason,) the Option, with respect to your unexercised
Vested Shares (as so adjusted), may only be exercised within the 90 days after
the date on which you ceased to be so employed (or, with respect to consultants,
ceased to provide services as a consultant). The Option, with respect to all
other Nonvested Shares, shall immediately be forfeited.

 

(j)     In the event that you shall cease to be employed by (or, with respect to
consultants, cease to provide services to) the Company or any Subsidiary or
parent thereof by reason of Disability, the Option may only be exercised within
one year after the date you ceased to be so employed (or, with respect to
consultants, ceased to provide services as a consultant), and only to the same
extent that you were entitled to exercise the Option on the date on which you
ceased to be so employed (or provided services) by reason of such Disability and
had not previously done so.

 

(k)     In the event that you shall die while employed by (or, with respect to
consultants, providing services to) the Company or any Subsidiary or parent
thereof, the Option may be exercised at any time prior to its termination as
provided in Section 2(a). In such event, the Option may be exercised during such
period by the executor or administrator of your estate or by any person who
shall have acquired the Option through bequest or inheritance, but only to the
same extent that you were entitled to exercise the Option immediately prior to
the time of your death and you had not previously done so.

  

 
 

--------------------------------------------------------------------------------

 

 

(l)     If you are on leave of absence for any reason, the Company may, in its
sole discretion, determine that you will be considered to still be in the employ
of or providing services for the Company, provided that rights to the Option
Shares will be limited to the extent to which those rights were earned or vested
when the leave or absence began. Notwithstanding the foregoing, you shall only
be treated as continuing in the employ of or providing services to the Company
while you are on a leave of absence if the period of your leave does not exceed
three months, or if longer, so long as your rights to reemployment with the
Company are provided by either statute or contract. If your period of leave
exceeds three months and your right to reemployment is not provided either by
statute or contract, your employment (or with respect to consultants, your
services) with the Company will be deemed to terminate on the first day
immediately following such three-month period (and your right to exercise the
Option following your termination of employment or services will be governed by
Section 2(g), (h), (i) and (j) as applicable).

 

(m)     The terms and provisions of the Employment Agreement between you and the
Company dated August , 2014 (the “Employment Agreement”) that relate to or
affect the Option are incorporated herein by reference. Notwithstanding the
foregoing provisions of this Section 2, in the event of any conflict or
inconsistency between the terms and conditions of this Section 2 and the terms
and conditions of the Employment Agreement, the terms and conditions of the
Employment Agreement shall be controlling. The capitalized terms “Cause” and
“Good Reason” as used herein have the meanings ascribed thereto in the
Employment Agreement.

 

 

3.

Transferability. The Option, and any rights or interests therein will be
transferable by you only by will or the laws of descent and distribution.

 

 

4.

Registration. From time to time, the Board and appropriate officers of the
Company shall and are authorized to take whatever actions are necessary to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make shares of Stock available for issuance pursuant to
the exercise of Options and subsequent lapse of restrictions.

 

 

5.

Withholding Taxes. The Committee may, in its discretion, require you to pay to
the Company at the time of the exercise of an Option or thereafter, the amount
that the Committee deems necessary to satisfy the Company’s current or future
obligation to withhold federal, state or local income or other taxes that you
incur by exercising an Option. In connection with such an event requiring tax
withholding, you may, subject to the provisions of this Section 5, (a) direct
the Company to withhold from the shares of Stock to be issued to you the number
of shares necessary to satisfy the Company’s obligation to withhold taxes, that
determination to be based on the shares’ fair market value as of the date of
exercise; (b) deliver to the Company sufficient shares of Stock (based upon the
fair market value as of the date of such delivery) to satisfy the Company’s tax
withholding obligation, which tax withholding obligation is based on the shares’
fair market value as of the date of exercise; or (c) deliver sufficient cash to
the Company to satisfy its tax withholding obligations. If you elect to use a
Stock withholding feature you must make the election at the time and in the
manner that the Committee prescribes. The Committee may, at its sole option,
deny your request to satisfy withholding obligations through Stock instead of
cash. In the event the Committee subsequently determines that the aggregate fair
market value (as determined above) of any shares of Stock withheld or delivered
as payment of any tax withholding obligation is insufficient to discharge that
tax withholding obligation, then you shall pay to the Company, immediately upon
the Committee’s request, the amount of that deficiency in the form of payment
requested by the Committee.

 

 
 

--------------------------------------------------------------------------------

 

 

 

6.

Adjustments. The terms of the Option shall be subject to adjustment from time to
time, in accordance with the following provisions:

 

(a)     If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the number of
shares of Stock (or other kind of securities) that may be acquired under the
Option shall be increased proportionately and (ii) the price (including exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Options shall be reduced proportionately, without changing
the aggregate purchase price or value as to which outstanding Options remain
exercisable or subject to restrictions.

 

(b)     If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, reverse Stock split or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (i)
the number of shares of Stock (or other kind of shares or securities) that may
be acquired under the Option shall be decreased proportionately and (ii) the
price (including exercise price) for each share of Stock (or other kind of
shares or securities) subject to then outstanding Options shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Options remain exercisable or subject to restrictions.

 

(c)     Whenever the number of shares of Stock subject to the Option and the
price for each share of Stock subject to the Option are required to be adjusted
as provided in this Section 6, the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in price and the number of shares of Stock, other securities, cash, or
property purchasable and held by you pursuant to the exercise of the Option or
subject to the Option after giving effect to the adjustments. The Committee
shall promptly give you such a notice.

 

(d)     Adjustments under this Section 6 shall be made by the Committee, and its
determination as to what adjustments shall be made and the extent thereof shall
be final, binding, and conclusive. No fractional interest shall be issued under
the Plan on account of any such adjustments.

 

 

7.

Furnish Information.     You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.

 

 
 

--------------------------------------------------------------------------------

 

 

 

8.

Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

 

 

9.

No Liability for Good Faith Determinations. The Company and the members of the
Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.

 

 

10.

Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

 

 

11.

No Guarantee of Interests. The Board and the Company do not guarantee the Stock
of the Company from loss or depreciation.

 

 

12.

Company Records. Records of the Company regarding your service and other matters
may be relied on by the parties as conclusive evidence of the contents thereof
unless either party can demonstrate to the contrary.

 

 

13.

Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is deposited, postage paid in
the United States mail. A notice shall be effective when actually received by
the appropriate Company representative, in writing and in conformance with this
Agreement and the Plan.

 

 

14.

Waiver of Notice. Any person entitled to notice hereunder may, by written form,
waive such notice.

 

 

15.

Information Confidential. As partial consideration for the granting of this
Option, you agree that you will keep confidential all information and knowledge
that you have relating to the manner and amount of your participation in the
Plan; provided, however, that such information may be disclosed as required by
law and may be given in confidence to your spouse, tax and financial advisors,
or a financial institution to the extent that such information is necessary to
obtain a loan.

 

 

16.

Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

  

 
 

--------------------------------------------------------------------------------

 

 

 

17.

Headings. The titles and headings of paragraphs are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

 

 

18.

Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law and
without application of Delaware’s choice of law provisions.

 

 

19.

Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

 

 

20.

No Assignment. You may not assign this Agreement or any of your rights under
this Agreement without the Company’s prior written consent, and any purported or
attempted assignment without such prior written consent shall be void.

 

 

21.

Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

 

22.

Relationship to the Plan. This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan. In the event of
any conflict or inconsistency between the terms hereof and the terms of the
Plan, the terms of the Plan shall be controlling.

 

 

23.

Option Amendment. The Option may be amended by the Board of the Company or by
the Committee at any time, in its sole discretion, in the event that the Board
determines that any changes in law, rule or regulation require such amendment,
provided that such amendment is not materially detrimental to Optionee. Any
other amendment of this Option shall require the execution by each of the
Company and Optionee of a written amendment agreement.

 

 

24.

Termination for Cause. For purposes of this Agreement, “Cause” shall have the
definition ascribed to it in Section 4(e) of that certain employment agreement
between you and the Company, dated as of August 28th, 2014.

    a) Any termination of your employment (or services as a consultant) by the
Company for Cause shall be communicated to you in a written notice of
termination which shall set forth in reasonable detail the facts and
circumstances, if any, claimed to provide a basis for such termination. For
purposes of this definition of Cause, the Company shall mean Lighting Science
Group Corporation, a Delaware corporation, or if a Change of Control occurs and
on or after the date of the Change of Control Lighting Science Group Corporation
is merged, reorganized or otherwise consolidated with or into another Person,
the Person surviving the merger, reorganization or consolidation.

 

 
 

--------------------------------------------------------------------------------

 

 

 

25.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the grant of stock and/or options to the Optionee. If
Optionee was previously offered or promised stock grants and/or options (the
“prior grants”) that were never issued and/or the Optionee was previously given
agreements with respect to the prior grants that were never signed, then this
Agreement supersedes the prior grants and any other offers and/or promises
relating to the prior grants, and this Option is granted to the Optionee in lieu
of the prior grants.

 

 

 

* * * * * * * *

  

 
 

--------------------------------------------------------------------------------

 

 

Please indicate your acceptance of all the terms and conditions of the award and
the Plan by signing and returning a copy of this Agreement. This Agreement may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” or other electronic format data file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic format signature page were an original thereof.

 



 

LIGHTING SCIENCE GROUP CORPORATION 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Name: 

 

 

 

 

  Title:  



 



ACCEPTED: 

 

 

 

 

 

Signature of Optionee 

 

 

 

 

 

Name of Optionee (Please Print) 

 

 

 

Date:                                , 201       

 



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LIGHTING SCIENCE GROUP CORPORATION

2012 AMENDED AND RESTATED EQUITY-BASED COMPENSATION PLAN

 

Notice of Exercise of Option and Record of Stock Transfer

 

PLEASE PRINT:

 



1.     TODAY’S DATE:  

 

2.     OPTION HOLDER: 

 

NAME: 

 

MAILING ADDRESS: 

 

 

 

 

 

SOCIAL SECURITY NUMBER: 

 



 

TO:     Attention:
                                                                         

 

Re:      Notice of Exercise of Option for Lighting Science Group Corporation
(the “Company”) Common Stock par value $. 001 per share ( “Stock”) pursuant to
the Lighting Science Group Corporation 2012 Amended and Restated Equity-Based
Compensation Plan (the “Plan”)

 

 

I hereby exercise my option to acquire           shares of Stock, at my exercise
price per share of $             . Enclosed is the original of my Stock Option
Agreement evidencing my Option hereby exercised. Any capitalized terms not
defined herein shall have the meaning set forth in the Plan.

 

Select and complete the appropriate payment provision from the following
alternatives.

 

 

         

1.

My personal check in the amount of $________________(the exercise price per
share times the number of option shares exercised) as payment in full of the
total exercise price has been attached hereto.

 

         

2.

I desire to pay the exercise price in full with shares of Stock that I currently
own. Certificates representing______________shares of Stock of the Company, duly
endorsed for transfer to the Company have been attached.

 

         

3.

I desire to pay part of the exercise price with shares of Stock that I currently
own. My personal check for $______________and certificates
representing_____________shares of Stock, duly endorsed for transfer to the
Company have been attached hereto.

 

I understand that any election pursuant to Items 2-3 above is subject to
approval by the Committee administering the Plan.

  

 
 

--------------------------------------------------------------------------------

 

 

I hereby represent that I have previously received a Stock Option Agreement and
a copy of the Plan from the Company and that I understand the terms and
restrictions described herein and therein and agree to be bound by the terms of
each such document.

 

 

 

 

 

(Signature) 

 

Receipt of Notice Acknowledged:

 



 

 

 

Date: 

 

 

 

 

 

Receipt of Payment in Full Acknowledged: 

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 

 

 

 

Receipt of Committee Approval if Election under Items 2-4.

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 



 

NOTE: If exercising the stock option represented by the enclosed Stock Option
Agreement to purchase less than all of the shares to which the option relates,
the original agreement will be returned with an appropriate notation evidencing
the shares for which the Option has been exercised.

  

 
 

--------------------------------------------------------------------------------

 

 

RECEIPT

 

Receipt is hereby acknowledged of the delivery to me by Lighting Science Group
Corporation, on the                        day of                             
    , 20      of Stock Certificates for shares of Stock purchased by me pursuant
to the terms and conditions of the Lighting Science Group Corporation 2012
Amended and Restated Equity-Based Compensation Plan referred to above, which
shares were transferred to me on the Company’s stock record books on the day
of                                    , 20   .

 

 

 

 

 

(Signature) 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit D

 

 

GENERAL RELEASE

 

 

 

I,                                        , in consideration of and subject to
the performance by Lighting Science Group Corporation, a Delaware corporation
(together with its subsidiaries, the "Company"), of its obligations under the
Employment Agreement, dated as of ____________________ (the "Agreement"), do
hereby release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company's direct or indirect owners (collectively, the
"Released Parties") to the extent provided below.

 

 

1.

I understand that any payments or benefits paid or granted to me under Section
4(b) of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in Section 4(b) of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 

 

2.

Except as provided in Section 4 below and except for the provisions of the
Agreement and/or of any stock option agreements or restricted stock agreements
between me and the Company which expressly survive the termination of my
employment with the Company (together with the Agreement, “the “Applicable
Agreements”), I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys' fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; the Florida Civil Rights Act; the Florida Whistle-Blower’s Act;
Florida Statute Section 440.205 of the Worker’s Compensation Act (“Coercion of
Employees”); or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys' fees incurred in these matters) (all of the foregoing collectively
referred to herein as the "Claims").

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

 

 

4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

 

5.

I agree that I am waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys'
fees and any form of injunctive relief. Notwithstanding the above, I further
acknowledge that I am not waiving and am not being required to waive any right
that cannot be waived under law, including the right to file an administrative
charge or participate in an administrative investigation or proceeding;
provided, however, that I disclaim and waive any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding.

 

 

6.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law. I further agree that I am not aware of any pending
claim of the type described in Section 2 above as of the execution of this
General Release.

 

 

7.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

 
 

--------------------------------------------------------------------------------

 

 

 

8.

I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys' fees, and
return all payments received by me pursuant to the Agreement; provided, however,
in the event I initiate a claim under the Age Discrimination in Employment Act
of 1967, as amended, such return of payments shall not be required unless and
until I successfully invalidate this General Release.

 

 

9.

I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.
Notwithstanding anything herein to the contrary, each of the parties (and each
affiliate and person acting on behalf of any such party) agree that each party
(and each employee, representative, and other agent of such party) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of this transaction contemplated in the Agreement and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party or such person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws. This authorization is not intended to permit
disclosure of any other information including (without limitation) (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of this transaction, (ii) the identities of participants or potential
participants in the Agreement, (iii) any financial information (except to the
extent such information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.

 

 

10.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity.

 

 

11.

During the Employment Period and thereafter until the fifth anniversary of the
last day of the Employment Period, Executive shall cooperate with the Company
and its Subsidiaries in any internal investigation, any administrative,
regulatory or judicial investigation or proceeding or any dispute with a third
party as reasonably requested by the Company (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company's request to give testimony
without requiring service of a subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into Executive's possession, all at
times and on schedules that are reasonably consistent with Executive's other
permitted activities and commitments). In the event the Company requires
Executive's cooperation in accordance with this Section 24 following the
termination of the Employment Period, Executive shall only be obligated to
provide up to 24 hours of cooperation annually at no less than 8 hour intervals.
At all times, the Company shall reimburse Executive solely for reasonable out-
of-pocket travel expenses (including lodging and meals) upon submission of
receipts, and any other expenses Executive incurs with the Company's prior
written approval. Following the termination of the Employment Period and at any
time when the Company is not paying Severance Payments, any additional
cooperation beyond 24 hours annually shall be conditioned on the Company's
agreement to pay Executive, in addition to reasonable and documented out-of-
pocket expenses, a consulting fee of $150 per hour.

  

 
 

--------------------------------------------------------------------------------

 

 

 

12.

I agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

 

 

13.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of any
of the Applicable Agreements after the date hereof.

 

 

14.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

 

(a)

I HAVE READ IT CAREFULLY;

 

 

(b)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

  

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

 

(d)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

 

(e)

I HAVE HAD AT LEAST [21 // 45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON     , TO CONSIDER IT AND THE CHANGES MADE
SINCE THE          ,     , VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED [21 // 45]-DAY PERIOD;

 

 

(f)

THE CHANGES TO THE AGREEMENT SINCE     ,     EITHER ARE NOT MATERIAL OR WERE
MADE AT MY REQUEST.

 

 

(g)

I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

 

(h)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

 

(i)

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

DATE: 

 

 

 

 

 

 

Accepted and Agreed

 

LIGHTING SCIENCE GROUP CORPORATION

 

 

By: 

 

 

Name: 

 

 

Its:

 

 

 